DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3 February 2021 has been accepted and entered.
Response to Arguments
Applicant’s arguments, see remarks filed 3 February 2021, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22, 24, and 25 recite the limitation "the illumination pupil".  There is insufficient antecedent basis for this limitation in claim 1, from which these claims currently depend. It appears that these claims may have been intended to depend from claim 21, rather than claim 1.
Claim 23 is rejected for reasons of dependency upon claim 22.
Allowable Subject Matter
Claims 1-21 and 26-30 are allowed.
Claims 22-25 would be allowable for reasons of dependency if the above rejections were to be overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, Zhang et al. (“Quantitative tabletop coherent diffraction imaging microscope for EUV lithography mask inspection”, previously cited by Applicant) fails to disclose the limitation wherein “the illuminated portion is illuminated with several predetermined illumination directions, wherein the diffraction image of the portion illuminated with these several predetermined illumination directions is in each case recorded”, as discussed in the remarks filed by Applicant in the response filed on 3 February 2021.
Claims 2-21 and 26-30 are allowable for reasons of dependency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	10 February 2021